Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claims 1 and 21 recite the limitations a SiC semiconductor body, in which a drift structure having a drift zone of a first conductivity type is formed;
doping region forming a first pn junction with the drift structure and a second pn junction with the source region, the doping region being electrically connected to a first load electrode; and a diode region formed between the transistor cells and a side surface of the SiC semiconductor,
wherein the diode region has a higher emitter efficiency than the doping region. The closest prior art reference US 20170221989 (Hirler et al) does not disclose these technical features. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-20 depend from claim 1 and are allowable for at least reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        07/02/21